Case 7:19-cr-00424-VB Document 90 Filed 02/11/21 Page 1 of1
Case 7:19-cr-00424-VB Document 89 Filed 02/10/21 Page1of1

SUSAN C. WOLFE, ESQ. |
Law office of Susan C. Wolfe
1700 Broadway, 41% Floor
New York, York 10019

 

 

Tel: (917) 209-0441 Diane Fischer,
Email: scwolfe@scwolfelaw.com Of counsel

   

 

February 9, 2021

  
 

Hon. Judge Vincent L. Briccetti
United States District Judge
United State District Court

300 Quarropas Street
White Plains, NY 10601

APPLICATION GRANT&D
SO ERED:

    

     

 

      
    
 
  
 
  
  
  

Vincent L, Briccetti, US.DJ.,
Dated: 24 (“7

~ White Plains, NY
Re: United States v. Hibah Lee, 19-cr-424-V#B

Dear Judge Briccetti:

I recently attended the probation interview for Hibah nection with
his sentencing scheduled for March 26, 2021. The Probation Officer indicated that
she would include in the report some of the biographical information contained in
the presentence reports (PSRs) for his two prior federal cases. I was further
informed that the Probation Department requires an order from the Court before it
can disclose the prior PSRs to me. Because the Probation Department is relying on
the prior PSRs in drafting the current one, it is important that Mr. Lee and I review
them.

I therefore respectfully request that the Court So Order this letter,
authoFizing and directing the United States Probation Office for the Southern
“District of New York to disclose the prior Presentence Reports that the Office
maintains regarding Hibah Lee.

— oo oO mao

 

 

 

 

 

Thank you for your attention.
Respectfully submitted,
s/
SUSAN C. WOLFE
